DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the invention of Group I, readable on claims 1 through 8, in the reply filed on March 15, 2022 is acknowledged.
Applicant's election with traverse of the first species or the embodiment characterized by the reversing mechanism being incorporated into the coolant pump, in the reply filed on March 15, 2022 is acknowledged.  
Applicant has stated that the elected first species is readable on claims 1 through 4 and 6 through 8; however, this statement is incorrect. Only claims 1 through 3, 5, 7, and 8 are readable on the elected first species or the embodiment characterized by the reversing mechanism being incorporated into the coolant pump. Note that claim 5 recites that the reversing mechanism is incorporated into the coolant pump, and is thus readable on the elected first species, whereas claims 4 and 6 recite that the reversing mechanism comprises one or more valves in the coolant flow path and are thus readable on the non-elected second species which is characterized by the same.
Applicant has also stated that claim 1 is generic. However, based on the definition of a generic claim as per MPEP 806.04(d), claim 1 is generic with regard to the elected invention of Group I, but not necessarily with regard to any of the non-elected inventions of Groups II and III. 
  The traversal is on the grounds that “a coolant pump and one or more valves in the coolant flow path are not necessarily mutually exclusive” based on Figure 12 and paragraphs [0076] through [0079] of the specification “in which coolant travels through both the first reversing mechanism 1206, the second reversing mechanism 1214, and the pump 1202” and the “first reversing mechanism 1206 and the second reversing mechanism 1214 may contain valves”.  
This is not found persuasive because, first of all, the Requirement for Restriction/Election mailed on October 7, 2021 does not state or suggest in any way that a coolant pump is mutually exclusive from one or more valves in the coolant flow path. A coolant pump is common to both claimed species as evidenced by claim 1 as written.  The first claimed species is characterized (both by the Requirement for Restriction/Election and by the applicant’s originally filed disclosure) by the reversing mechanism being incorporated into the coolant pump and the second claimed species is characterized by the reversing mechanism comprising one or more valves in the coolant flow path (and not incorporated into the coolant pump). Put another way, the flow reversing in the inventive system is accomplished via a reversing mechanism internal to the coolant pump in the first claimed species and, alternately, by one or more valves in the coolant flow (but without being incorporated into the coolant pump) in the second claimed species. Also, furthermore and for example, there are also no claims drawn to any embodiment characterized by one or more valves incorporated into the coolant pump itself and also there are no originally filed drawings which illustrate such an embodiment.   

Second of all, applicant offers specification paragraphs [0076] through [0079] and Figure 12 as evidence that the claimed species are not necessarily mutually exclusive. However, the aforementioned portions of the originally filed disclosure describe and show the reversing mechanisms 1206 and 1214 as being separate and distinct from the pump 1202 and do NOT show that either of the reversing mechanisms 1206 and 1214 is incorporated into the coolant pump 1202 as required by the first species. In other words, the cited portions of the originally filed disclosure fail to provide any evidence to support the applicant’s arguments that the first species and the second species are not mutually exclusive. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 6 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected second species, or the embodiment characterized by the reversing mechanism including one or more valves in the coolant flow path, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 15, 2022.
Claims 9 through 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected inventions of Group II and of Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims: an electronic processing unit contained by at least one of the one or more heat generating components as recited in claims 7 and 8.  Note that, while paragraph [0080] states that the “first electronic component 1210 and second electronic component 1212 may comprise electronic processing units”, these electronic processing units (if shown in corresponding Figure 12) are not identified by separate reference characters in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “are provided” in the first sentence), because of a typographical error in the last sentence (i.e., “the coolant flow pat” appears instead of “the coolant flow path”), and because it is not entirely clear whether “coolant” at the end of the last sentence is intended to refer back to the circulated coolant or to some other coolant  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat generating components”, “reversing mechanism”, and “refrigeration mechanism” in the claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 3, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “a reversing mechanism configured to reverse a direction of circulation of coolant” at the end of base claim 1 fail to clearly set forth whether or not the coolant referenced thereby is or is not necessarily the same coolant as the one which the coolant pump is configured to circulate through the coolant flow path as recited earlier in the claim, thus rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. If the aforementioned limitations are intended to recite the same coolant as the coolant recited earlier in the claim, then it is recommended that the aforementioned limitations be replaced with the limitations “a reversing mechanism configured to reverse a direction of circulation of the coolant” or with the limitations “a reversing mechanism configured to reverse a direction of circulation of coolant in the coolant flow path”. 
Claims 7 and 8 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain grammatical and idiomatic errors. For example, the limitations “wherein the controller is configured to reverse the direction of circulation based on an amount of processing of the electronic processing unit” at the end of claim 7 are not clearly set forth as written, in part at least potentially due to idiomatic informalities in the same, thus further rendering indefinite the metes and bounds of protection sought by claim 7 and by claim 8 depending therefrom. In particular, it is not clear which particular function(s) the limitations “an amount of processing of the electronic processing unit” are intended to encompass even if one goes to the originally filed specification for clarification. Are the aforementioned limitations indeed intended to refer to the “processing of the electronic processing unit” (i.e., to some processing to which the electronic processing unit is subjected) or to instead refer to the “processing by the electronic processing unit” (i.e., to electronic processing performed by the electronic processing unit)? 
With regard to claim 8 as written, the limitations “wherein the amount of processing is determined from one or more instructions that are queued to be processed by the electronic processing unit” are similarly not clear as written, thus further rendering indefinite the metes and bounds of protection sought by the claim. It is not clear, for example, whether the aforementioned limitations are intended to mean that “the amount of processing is measured based on one or more instructions that are in a queue to be processed by the electronic processing unit” or to mean that “the amount of processing is a value provided via one or more instructions that are in a queue to be processed by the electronic processing unit” or to mean something else. Referring to the originally filed specification (i.e., paragraph [0080]) is not particularly helpful in determining the intended meaning of the aforementioned limitations. The original specification (i.e., paragraph [0080]) states that “In various embodiments, instructions in the electronic units may be queued. The controller 104 may determine a direction of circulation based on the electronic processing unit that has the largest processing load in its queue. The controller 104 may transmit a signal to the second reversing mechanism 1214 to implement a direction of circulation based on the determination.” However, the aforementioned description in the originally filed specification fails to correspond in scope to the claimed limitations and thus also fails to clarify these limitations. 
Additionally, the aforementioned limitations in claim 8 also appear to be drawn solely to process steps (i.e., determining the amount of processing) in an apparatus claim (i.e., claim 8 which begins with the preamble “The system of claim 2”). However, because the intended scope of protection sought by claim 8 as written is not clear, it is not clear whether infringement of apparatus claim 8 would occur as soon as the structural elements of the instant inventive apparatus are assembled to form the inventive apparatus (i.e., the inventive system as recited by claim 2 from which claim 8 depends) or only once the assembled apparatus is placed into operation in accordance with the process steps as recited by claim 8. 
Any claim not specifically mentioned in the rejections above is rejected at least as being dependent on a rejected claim.
Claims 1 through 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the one(s) between the reversing mechanism as recited in base claim 1 and at least one of the coolant flow path and the coolant pump. As written, the limitations “a reversing mechanism configured to reverse a direction of circulation of coolant” at the end of base claim 1 fail to clearly relate the reversing mechanism to any of the previously recited structural elements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because, as best can be understood in view of the indefiniteness of the claim, it appears that the claim is directed to a signal (i.e. representing “the amount of processing” which is determined) representing information in the form of data (i.e., “one or more instructions that are queued to be processed by the electronic processing unit”), with neither a signal nor information in the form of data constituting eligible subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 through 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kardos et al. (Pub. No. US 2013/0118707 A1). 
Kardos et al. discloses a system essentially as claimed, where the system comprises, for example: one or more heat generating components (i.e., battery 8 and regulating equipment 9) in a vehicle 1; a coolant flow path in cooling system 12 connected to the one or more heat generating components (i.e., battery 8 and regulating equipment 9); a coolant pump 13 configured to circulate coolant through the coolant flow path of the cooling system 12; and a reversing mechanism (i.e., inherently part of the reversible pump 13) configured to reverse a direction of circulation of coolant.  See Figure 2 and at least paragraph [0017].
With regard to claim 2 of the instant application, Kardos et al. further discloses the system of claim 1 of the instant application as further comprising: one or more sensors (i.e., temperature sensor 30 which detects the temperature of the battery 8) that measure one or more properties of the one or more heat generating components (i.e., of battery 8 at least); and a controller or control unit 28 configured to reverse the direction of circulation with the reversing mechanism in the reversible pump 13 based on measurements from the one or more sensors.  See Figure 2 and at least paragraphs [0021] through [0026].
With regard to claim 3 of the instant application, Kardos et al. also discloses the system of claim 2 of the instant application wherein the controller or control unit 28 is configured to periodically reverse the direction of circulation by reversing the direction of the flow generated by the reversible pump 13.  See at least paragraphs [0021] through [0026].
With regard to claim 5 of the instant application, Kardos et al. also discloses the system of claim 2 of the instant application wherein the reversing mechanism is incorporated into the reversible coolant pump 13.  As previously noted, the reversible coolant pump 13 inherently has a reversing mechanism incorporated therein. 
The reference thus reads on the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best can be understood in view of the indefiniteness of the claims, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al. (Pub. No. US 2013/0118707 A1). 
As noted in greater detail above, Kardos et al. discloses a system essentially as claimed, where the system comprises, for example: one or more heat generating components (i.e., battery 8 and regulating equipment 9) in a vehicle 1; a coolant flow path in cooling system 12 connected to the one or more heat generating components (i.e., battery 8 and regulating equipment 9); a coolant pump 13 configured to circulate coolant through the coolant flow path of the cooling system 12; a reversing mechanism (i.e., inherently part of the reversible pump 13) configured to reverse a direction of circulation of coolant; one or more sensors (i.e., temperature sensor 30 which detects the temperature of the battery 8) that measure one or more properties of the one or more heat generating components (i.e., of battery 8 at least); and a controller or control unit 28 configured to reverse the direction of circulation with the reversing mechanism in the reversible pump 13 based on measurements from the one or more sensors.  See Figure 2 and at least paragraph [0017] and [0021] through [0026].
One of the one or more heat generating components is disclosed by Kardos et al. as being regulating equipment 9, with the regulating equipment also being disclosed by Kardos et al. as constituting electrical/electronic components 9 (i.e., see paragraph [0022]), “inevitably subject to warming” during operation. Kardos et al. however does not specifically disclose that the heat generating “regulating equipment” or electrical/electronic components 9 include or contain an electronic processing unit.
 However, the examiner hereby takes Official Notice that, in a vehicle with a battery, the heat generating “regulating equipment” or electrical/electronic components 9 can typically constitute control equipment which may be in the form of an ECU or electronic processing unit or similar as recited in claim 7 of the instant application, with such an ECU/electronic processing unit inherently generating more heat with increased processing activity and less heat with decreased processing activity. In other words, processing activity in an ECU/electronic processing unit is inherently directly related to the amount of heat generated by the same. 
In paragraphs [0021] through [0026], Kardos et al. discloses that the controller or control unit 28 is configured to reverse the direction of circulation of the coolant in the coolant flow path of the cooling system 12 via the reversible coolant pump 13 based on heat generated by the one or more heat generating components (i.e., including battery 8 and regulating equipment or electrical/electronic components 9), and thus inherently also based at least in part on the amount of heat generating processing activity by the electronic processing unit which is part of the regulating equipment or electrical/electronic components 9. 
Therefore, it would have been obvious at the time of filing of the instant application to modify the inventive system of Kardos et al. by specifically having the heat generating components (i.e., at least the regulating equipment or electrical/electronic components 9) include an ECU or electronic processing unit or similar as recited in claim 7 and as is well-known in the art in order to allow for electronic control of various onboard vehicular systems while also providing cooling for the same. 
The non-application of prior art against claim 8 should not be construed as an indication of allowable subject matter in the claim but rather as an indication of the extent to which claim 8 is deficient under 35 U.S.C. 112(b), for example, such that any potentially applicable prior art rejections could only be applied in an overly speculative manner which is not consistent with the requirements set forth in the MPEP. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763